Name: 2007/118/EC: Commission Decision of 16 February 2007 laying down detailed rules in relation to an alternative identification mark pursuant to Council Directive 2002/99/EC (notified under document number C(2007) 422) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  marketing
 Date Published: 2007-08-24; 2007-02-20

 20.2.2007 EN Official Journal of the European Union L 51/19 COMMISSION DECISION of 16 February 2007 laying down detailed rules in relation to an alternative identification mark pursuant to Council Directive 2002/99/EC (notified under document number C(2007) 422) (Text with EEA relevance) (2007/118/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treay establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the second subparagraph of Article 4(1) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (2), and in particular Article 23(1)(g) thereof, Whereas: (1) Directive 2002/99/EC lays down conditions to ensure that at all stages of the production, processing and distribution of products of animal origin within the Community do not cause any spread of diseases transmissible to animals. To this end it does not only list various disease-related treatments to inactivate the causative pathogen but first of all provides for the specific marking of such restricted products. (2) The Directive, however, also provides for the possibility to lay down specific rules for its application, including the establishment of a special identification mark required for meat not authorised for placing on the market for animal health reasons. (3) Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC, and in particular Article 23(1)(g) thereof, provides that poultry meat originating from holdings located in protection zones must not enter into intra-Community or international trade. For that reason such meat must, unless decided otherwise, bear the mark provided for in Annex II of Directive 2002/99/EC. (4) Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (3) and in particular Article 9(2)(f)(i) and paragraph 4(c) requires that meat derived from poultry originating from protection or surveillance zones does not enter intra-Community and that it bears a mark which corresponds to the special identification mark provided for in Annex II of Directive 2002/99/EC. (5) Certain Member States have informed the Commission that that identification mark has been poorly accepted by operators and customers in the industry. Accordingly, it is appropriate to provide for an alternative identification mark that Member States may decide to apply, instead of the mark provided for in Annex II to Directive 2002/99/EC. However, in the interests of controls, it is important that Member States inform the Commission beforehand, if they decide to apply the alternative identification mark in case of an outbreak of avian influenza or Newcastle disease. (6) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4), provides for an identification mark to be applied to certain meat of animal origin intended for placing on the market. (7) Commission Regulation (EC) No 2076/2005 of 5 December 2005 laying down transitional arrangements for the implementation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (5), provides for the temporary use of national identification marks for products of animal origin intended for human consumption which may only be marketed in the territory of the Member State where they are produced. (8) The alternative identification mark provided for in this Decision should be clearly distinguishable from other identification marks to be applied to poultry meat in accordance with Regulations (EC) No 853/2004 or (EC) No 2076/2005. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Alternative identification mark 1. For the purpose of Article 2 of this Decision, Member States may decide to use the identification mark set out in the Annex to this Decision (the alternative identification mark) instead of the special identification mark set out in Annex II to Directive 2002/99/EC. 2. Member States that decide to use the alternative identification mark shall inform the Commission thereof in the framework of the Standing Committee on the Food Chain and Animal Health. Article 2 Marking of meat of poultry and farmed feathered game restricted to the national market Meat from poultry or farmed feathered game, including minced meat, mechanically separated meat and meat preparations and or meat products, which do not satisfy the requirements laid down in Article 3 of Directive 2002/99/EC and are therefore restricted to the national market of the affected Member State in accordance with paragraph (1)(g) of Article 23 of Directive 2005/94/EC or paragraphs 2(f)(i) and (4)(c) of Article 9 of Directive 92/66/EEC, may be marked with: (a) the alternative identification mark, or (b) the national mark, if such those products have been produced in establishments in accordance with Article 4 of Regulation (EC) No 2076/2005. Article 3 Addressee This Decision is addressed to the Member States. Done at Brussels, 16 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 10, 14.1.2006, p. 16. (3) OJ L 260, 5.9.1992, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (5) OJ L 338, 22.12.2005, p. 83. Regulation as amended by Regulation (EC) No 1666/2006 (OJ L 320, 18.11.2006, p. 47). ANNEX The identification mark provided for in Article 1(1) of the Decision must be applied in accordance with the following dimensions, or any appropriate proportion thereof maintaining legibility of the information. Dimensions: XY (1)= 8 mm 1234 (2)= 11 mm Width outer diameter= not less than 30 mm Line thickness of square= 3 mm (1) Means the relevant country code provided for in point 6 of Part B of Section I of Annex II to Regulation (EC) No 853/2004. (2) Means the approval number of the establishment referred to in point 7 of Part B of Section I of Annex II to Regulation (EC) No 853/2004.